186 S.W.3d 394 (2005)
CITY OF WENTZVILLE, Plaintiff/Respondent,
v.
Shirley DODSON, Defendant/Appellant.
No. ED 85509.
Missouri Court of Appeals, Eastern District, Division One.
December 27, 2005.
Motion for Rehearing and/or Transfer Denied February 21, 2006.
Application for Transfer Denied April 11, 2006.
Steve Koslovsky, St. Louis, MO, for appellant.
Robert M. Wohler, O'Fallon, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 21, 2006.

ORDER
PER CURIAM.
Shirley Dodson appeals from a judgment of the Circuit Court of St. Charles County allowing the City of Wentzville ("City") to condemn a portion of Ms. Dodson's property. More specifically, Ms. Dodson contends that the Circuit Court erred when it permitted the City to condemn the property because the City's primary purpose exceeded the statutorily authorized use of the power of eminent domain under R.S.Mo. Section 79.380. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).